Pee Curiam,
When the original complainant alleged in her bill that at the death of her husband she was entitled to dower in his real estate, which had never been assigned or set off to her, and that she had never released it and had never received any compensation or equivalent therefor, and further averred specifically that her husband in his lifetime, during the time of his marriage with her, was seized in fee of certain described real estate situated in Philadelphia, out of which she sought in this action to have her dower assigned, and prayed that she recover dower in the premises described, she put an interpretation on the compromise agreement attached to and made part of her bill which, it seems to us, is inconsistent with the position now taken by her executors as to the scope and effect of that agreement. But the decision of the case by the common pleas was not put on the narrow ground that the executors are barred by the pleadings from taking the position they do, nor is our decision put on that ground, but upon the broader ground that the widow by the agreement did not give up her right of dower and did not accept anything in lieu thereof, and as her right of dower terminated with her death, no right passed to her executors that gave them standing to maintain the bill. After full consideration of the able and thorough oral and printed arguments of counsel, and the *112authorities cited by them, we are constrained to concur with the court of common pleas in its construction of the agreement and in the conclusion which naturally flows therefrom. We do not feel that we can profitably add anything to what is set forth in the opinion of the learned court in support of its conclusion.
The decree is affirmed at the costs of the appellants.